        Case 1:18-cv-01018-RBW Document 25 Filed 08/22/19 Page 1 of 10



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
SARAH M. CARLSON,                   )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )
                                    )                Case No. 18-cv-1018 (RBW/RMM)
CENTRAL INTELLIGENCE AGENCY         )
                                    )
                  Defendant.        )
____________________________________)

                               REPORT AND RECOMMENDATION

       Plaintiff Sarah Carlson, a former analyst at Defendant Central Intelligence Agency (CIA),

has filed a motion seeking attorney’s fees (the “Fee Motion”) for the work performed in this

litigation.1 See Pl.’s Mot. For Attorney’s Fees and Costs, ECF No. 18 (“Pl.’s Mot.”). The CIA

opposes the Fee Motion, asserting that Ms. Carlson is not entitled to fees because the parties

resolved their dispute without judicial intervention. Having considered the parties’ arguments

and the applicable law, the undersigned recommends that the Court DENY the Fee Motion for

the reasons set forth below.

                                        BACKGROUND

       This case arises from Ms. Carlson’s request for authorization to publish documents

regarding her prior employment at the CIA. A secrecy agreement requires that Ms. Carlson

submit such documents to the CIA for prepublication review. See Compl. ¶ 3, ECF No. 1. 2 Ms.



   1
       The following documents are also pertinent to the pending motion: Def.’s Mem. in Opp’n
to Pl’s Mot. (“Def.’s Opp’n”), ECF 23; Pl.’s Reply, ECF No. 24.
   2
        Page citations refer to ECF header pagination, as opposed to the document’s original
pagination.
                                                 1
        Case 1:18-cv-01018-RBW Document 25 Filed 08/22/19 Page 2 of 10



Carlson wished to publish a manuscript about her experience as a CIA agent serving abroad, and

between October 2015 and January 2017, she submitted multiple drafts of the manuscript to the

CIA’s Prepublication Review Board (PRB) for approval. See id. ¶¶ 3, 5, 8. Although the PRB

had tentatively approved the publication of prior versions of the manuscript, on November 15,

2017, the PRB advised Ms. Carlson that the manuscript revealed classified information and

therefore could not be published in any form. See id. ¶ 13; Def.’s Opp’n at 6. Ms. Carlson also

submitted her resume to the PRB for prepublication review. See Compl. ¶¶ 14, 16. After

reviewing the resume, the PRB identified specific changes that were necessary before the resume

could be approved for publication. See id.

       Ms. Carlson initiated this lawsuit by filing a civil complaint against the CIA on May 1,

2018. See Compl. at 9. The complaint sought: (1) an injunction precluding the CIA from

restraining Ms. Carlson from publishing unclassified text in her manuscript or her resume; (2)

declarations that the information was unclassified and within Ms. Carlson’s First Amendment

rights to publish; and (3) attorney’s fees and costs for the action under the Equal Access to

Justice Act (EAJA). See id. at 8.

       On July 3, 2018, the CIA sent Ms. Carlson an email requesting an updated version of the

manuscript to determine whether it could reduce the redactions. See Pl.’s Mot. at 4. In an email

dated July 19, 2018, the CIA advised Ms. Carlson that it was reviewing her materials and would

not require her to redact the entire manuscript — thereby reversing its prior position. Id. at 4–5.

By the end of September 2018, the CIA had approved the publication of Ms. Carlson’s resume

without any redactions and determined that Ms. Carlson could publish her manuscript with

“limited deletions required.” Id. at 5.




                                                 2
         Case 1:18-cv-01018-RBW Document 25 Filed 08/22/19 Page 3 of 10



        Ms. Carlson was satisfied with the CIA’s change in position and agreed to dismiss her

substantive claims. See id. at 6. The parties stipulated that the CIA did not need to answer Ms.

Carlson’s Complaint, and asked the Court to vacate the deadline for the answer and set a briefing

schedule for a motion for attorney’s fees. See id. at 5–6; Joint Mot. at 1, ECF No. 16.

        On December 12, 2018, Ms. Carlson filed a Motion for Attorney’s Fees. See Pl.’s Mot.

On February 14, 2019, Judge Reggie Walton referred this motion to the undersigned for a Report

and Recommendation. See Order, ECF No. 22. The motion is now fully briefed and ripe for

resolution. See Def.’s Opp’n; Pl.’s Reply.

                                        LEGAL STANDARD

        Parties must bear their own attorney’s fees and costs unless a statute or contract explicitly

authorizes fee-shifting. Key Tronic Corp. v. United States, 511 U.S. 809, 819 (1994); Select

Milk Producers, Inc. v. Johanns, 400 F.3d 939, 952 (D.C. Cir. 2005). Under the EAJA, a fee-

shifting statute, “a court shall award to a prevailing party . . . fees and other expenses . . .

incurred by that party in any civil action (other than cases sounding in tort) . . . unless the court

finds that the position of the United States was substantially justified or that special

circumstances make an award unjust.” 28 U.S.C. § 2412(d)(1)(A). Accordingly, a party seeking

attorney’s fees under the EAJA must demonstrate that: (1) the claimant is a “prevailing party;”3

(2) the government’s position was not “substantially justified;” and (3) no “special circumstances

make an award unjust.” Commissioner, INS v. Jean, 496 U.S. 154, 158 (1990).




   3
       The EAJA defines “party” to exclude individuals with a net worth exceeding $2,000,000
and also sets net worth limits on businesses, organizations, and certain governmental units. See
28 U.S.C. § 2412(d)(2)(B). The CIA does not contend that Ms. Carlson has failed to satisfy
those requirements.
                                                    3
         Case 1:18-cv-01018-RBW Document 25 Filed 08/22/19 Page 4 of 10



                                           DISCUSSION

I.     Ms. Carlson Is Not Eligible For Fees Because She Is Not a Prevailing Party

       A.      Ms. Carlson Does Not Meet the Buckhannon Definition of a Prevailing Party

       The parties dispute whether Ms. Carlson is a prevailing party who is eligible to receive

attorney’s fees. Ms. Carlson contends that she is entitled to attorney’s fees because her lawsuit

served as a catalyst for the CIA’s decision to reverse its prior position and permit Ms. Carlson to

publish her resume and a redacted manuscript. Pl.’s Mot. at 6–13. The CIA counters that Ms.

Carlson is not a prevailing party because the parties voluntarily resolved their dispute, and notes

that Ms. Carlson’s reliance on the catalyst theory is contrary to precedent. Def.’s Opp’n at 13.

The undersigned concurs with the CIA, and recommends that the Court find that Ms. Carlson is

not a prevailing party.

       To recover attorney’s fees under the EAJA, Ms. Carlson must be a prevailing party. See

28 U.S.C. § 2412(d)(1)(A). A “prevailing party” is “one who has been awarded some relief by

the court” after there has been a “material alternation of the legal relationship of the parties.”

Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of Health Human Res., 532 U.S. 598, 603–

04 (2001). The D.C. Circuit has articulated a three-prong test to determine whether a party

qualifies as a “prevailing party” under Buckhannon: “(1) there must be a ‘court-ordered change

in the legal relationship’ of the parties; (2) the judgment must be in favor of the party seeking the

fees; and (3) the judicial pronouncement must be accompanied by judicial relief.” District of

Columbia v. Straus, 590 F.3d 898, 901 (D.C. Cir. 2010) (quoting Thomas v. Nat’l Sci. Found.,

330 F.3d 486, 492–93 (D.C. Cir. 2003)). Ms. Carlson fails to meet any of these requirements

because the Court has not issued an order, judgment, or other ruling that changed the parties’

relationship and awarded relief to Ms. Carlson.



                                                  4
         Case 1:18-cv-01018-RBW Document 25 Filed 08/22/19 Page 5 of 10



       First, there has been no court-ordered change in the parties’ legal relationship and no

judgment in Ms. Carlson’s favor. The CIA reversed its prior position regarding the publication

of Ms. Carlson’s resume and manuscript, but did so without a Court order. Once the CIA agreed

to permit Ms. Carlson to publish the resume and manuscript, the parties stipulated that the CIA

need not answer Ms. Carlson’s complaint and sought only to litigate attorney’s fees. See Joint.

Mot. at 1. In response, the Court granted the parties’ joint request to vacate the CIA’s deadline

to respond to Ms. Carlson’s Complaint. See Nov. 2, 2018 Minute Order. Ms. Carlson asserts

that she has secured “the equivalent of judicial relief” through the Court’s acceptance of her

stipulation not to further pursue challenges to remaining redactions in the manuscript “and the

CIA’s agreement to reverse some of its original redaction determinations.” Pl.’s Mot. at 9.

However, even if Ms. Carlson had filed a notice or stipulation of dismissal (which she has not

done), a “settlement, in the form of a stipulation and order of dismissal . . . d[oes] not

meaningfully alter the legal relationship of the parties because its only effect [i]s to dismiss the

[plaintiff’s] lawsuit with a court order when no court order was needed.” Alegria v. District of

Columbia, 391 F.3d 262, 265 (D.C. Cir. 2004) (citing Buckhannon, 532 U.S. at 606 and Oil,

Chem., & Atomic Workers Int’l Union, AFL-CIO v. Dep’t of Energy, 288 F.3d 452, 455 (D.C.

Cir. 2002)). Thus, the Court’s acceptance of such a filing is “‘properly viewed as a procedural

ruling that cannot serve as the basis for a determination that [a party] prevailed.’” Bakos v.

Central Intelligence Agency, No. 18-cv-743 (RMC), 2019 WL 3752883 at *2 (D.D.C. Aug. 8,

2019) (citing Oil, Chem., & Atomic Workers, 288 F.3d at 458). Here, the Court did not accept a

voluntary dismissal, but simply granted the parties’ motion to vacate the deadline for the CIA’s

answer and set a schedule for the briefing on Ms. Carlson’s motion for attorney’s fees. See Nov.

2, 2018 Minute Order. That did not change the parties’ relationship, and does not constitute a



                                                  5
         Case 1:18-cv-01018-RBW Document 25 Filed 08/22/19 Page 6 of 10



judgment in favor of Ms. Carlson. Therefore, the Court’s ruling did not make Ms. Carlson a

prevailing party.

        Second, the Court has not awarded Ms. Carlson any judicial relief. Judicial relief

requires “‘some action (or cessation of action) by the defendant that the judgment produces —

[such as] the payment of damages, or specific performance[,] or the termination of some

conduct.’” Thomas, 330 F.3d at 494 (citing Hewitt v. Helms, 482 U.S. 755, 761 (1987)). A

settlement enforced through a consent decree may qualify as judicial relief if the Court orders a

party to change its conduct. See Ctr. for Food Safety v. Burwell, 126 F. Supp. 3d 114, 120–21

(D.D.C. 2015) (holding that a court-enforced consent decree that obligated the agency to finalize

a proposed rule changed the legal relationship between the parties and gave the plaintiff concrete

favorable relief). The Court has awarded no such relief here, as there is neither a consent decree

nor court order that requires the CIA to take or cease any action. As a result, Ms. Carlson has

not obtained judicial relief.

        Ms. Carlson mistakenly attempts to analogize this case to Green Aviation Management,

where the Court held that an order of dismissal with prejudice was a favorable judgment for the

defendant who sought attorney’s fees. See Pl.’s Mot. 8–9; Green Aviation Mgmt. Co., LLC v.

FAA, 676 F.3d 200, 204–05 (D.C. Cir. 2012). In Green, the dismissal with prejudice meant that

the defendant would not have to pay damages and that res judicata principles would preclude the

plaintiff from re-filing the suit; therefore, under the Federal Aviation Administration regulation

that the court was interpreting, the defendant would be considered a prevailing party. See id.

Here, the Court has not dismissed any claims, with or without prejudice. And even if there were

an order of dismissal with prejudice, that ruling would favor the CIA, not Ms. Carlson, as it

would bar Ms. Carlson from further litigation of her claims against the CIA.



                                                 6
         Case 1:18-cv-01018-RBW Document 25 Filed 08/22/19 Page 7 of 10



        Ms. Carlson’s assertion that she should be deemed a prevailing party because the

litigation was a catalyst for the amicable resolution of this case conflicts with Buckhannon. See

Pl.’s Mot. at 9. The catalyst theory posits that a plaintiff is a prevailing party if it achieves its

desired result by filing a lawsuit that prompts a voluntary change in the defendant’s conduct.

Buckhannan, 532 U.S at 601. The Supreme Court has squarely rejected the catalyst theory, and

concluded that a party cannot be a prevailing party if “there is no judicially sanctioned change in

the legal relationship of the parties.” Id. at 604–05. A defendant’s voluntary change in conduct,

even if it accomplishes what a plaintiff ultimately sought, “lacks the necessary judicial

imprimatur” to make a party “prevail.” Id. at 605. The policy arguments that Ms. Carlson cites

do not permit the Court to disregard Buckhannon. See Cactus Canyon Quarries, Inc. v. Fed.

Mine Safety & Health Review Comm’n, 820 F.3d 12, 16 (D.C. Cir. 2016) (concern that agency

secretary would vacate citations to avoid paying attorney’s fees was “insufficient to prevent the

application of Buckhannon”); Alegria, 391 F.3d at 267 (holding that even if catalyst theory

would reduce the incentive to settle, that policy consideration was insufficient to overcome

Buckhannon’s “powerful presumption” of what “prevailing party” means).

        B.      Ms. Carlson’s Request for EAJA Fees Does Not Present a “Good Reason” To
                Depart From the Buckhannon Standard

        Perhaps recognizing that Buckhannon forecloses her catalyst theory arguments, Ms.

Carlson also asks the Court to find that there is a “good reason” to depart from the Buckhannon

standard based on the procedural posture and circumstances of her case. See Pl.’s Mot. at 8–9.

The D.C. Circuit applies Buckhannon to review a party’s eligibility for fees under all fee-shifting

provisions unless there is “some good reason” for doing otherwise. Green, 676 F.3d at 202–03

(applying Buckhannon in EAJA attorney’s fees dispute) (quoting Oil, Chem., & Atomic Workers,

288 F.3d at 455). The “good reason” exception is to ensure that the “prevailing party” language

                                                    7
         Case 1:18-cv-01018-RBW Document 25 Filed 08/22/19 Page 8 of 10



in Buckhannon is consistent with the language of the fee-shifting statute’s provisions under

which a party seeks attorney’s fees. See Bakos, 2019 WL 3752883 at *3 (noting that “prevailing

party” is a legal term of art, and that the D.C. Circuit has analyzed statutory construction to

determine whether to apply Buckhannon to a fee-shifting provision). Thus, the exception applies

only if the relevant fee-shifting statute reveals a clear congressional intent to authorize attorney’s

fees in situations that would not satisfy the Buckhannon prevailing party test. See Alegria, 391

F.3d at 265 (noting that the D.C. Circuit had only once declined to apply Buckhannon to a fee-

shifting statute, where the statute’s clear legislative history indicated that Congress intended to

authorize attorney’s fees for legitimate lawsuits that forced defendants to abandon illegal conduct

without a formal court order) (citing Sierra Club v. EPA, 322 F.3d 718, 713 (D.C. Cir. 2003)).

       This Court need not delve into the EAJA’s legislative history to reject Ms. Carlson’s

argument, because the D.C. Circuit already has concluded that the Buckhannon standard applies

to fee petitions under the EAJA. See Select Milk Producers, 400 F.3d at 952 n. 1 (citing Thomas,

330 F.3d at 492 n.1); see also Bakos, 2019 WL 3752883 at *3 (quoting Select Milk Producers for

proposition that Buckhannon standard governs EAJA fee requests). When applying the

prevailing party standard to an EAJA fee petition, the D.C. Circuit stated that “[i]f the

government had acted to moot this case through voluntary cessation before there was a judicially

sanctioned change in the legal relationship of the parties, [the plaintiffs] would not have been

‘prevailing parties.’” Select Milk Producers, 400 F. 3d at 949; see also id. at 945 (“[I]t is now

clear that Buckhannon’s construction of ‘prevailing party’ also applies to fee claims arising

under EAJA.”). The CIA made a similar choice here, by voluntarily choosing to revisit its

prepublication review decision without judicial intervention. Select Milk Producers is binding




                                                  8
         Case 1:18-cv-01018-RBW Document 25 Filed 08/22/19 Page 9 of 10



precedent that precludes the Court from deeming Ms. Carlson a prevailing party under those

circumstances.

II.     The Court Need Not Determine Whether the CIA Was Substantially Justified

        Because Ms. Carlson is not a prevailing party, the Court need not reach the question of

whether the CIA was substantially justified during the prepublication review process. See e.g.

Autor v. Blank, 128 F. Supp. 3d 331, 341 n.7 (D.D.C. 2015); Poett v. United States, 847 F. Supp.

2d 1, 5 (D.D.C. 2012). Accordingly, this Report and Recommendation will not address the

parties’ arguments regarding that issue.

                                          RECOMMENDATION

        Having considered the record and relevant filings, and for the reasons set forth above, the

undersigned recommends that the Court DENY Ms. Carlson’s Motion for Attorney’s Fees, ECF

No. 18. Specifically, the undersigned recommends that the Court find that Ms. Carlson is not a

prevailing party and that she consequently is not entitled to attorney’s fees. In turn, the

undersigned further recommends that the Court decline to determine whether the CIA was

substantially justified in its actions.




                                                  9
        Case 1:18-cv-01018-RBW Document 25 Filed 08/22/19 Page 10 of 10



                            REVIEW BY THE DISTRICT COURT

       The parties are hereby advised that under the provisions of Local Rule 72.3(b) of the

United States District Court for the District of Columbia, any party who objects to the Report

and Recommendation must file a written objection thereto with the Clerk of this Court within 14

days of the party’s receipt of this Report and Recommendation. The written objections must

specifically identify the portion of the report and recommendation to which objection is made,

and the basis for such objections. The parties are further advised that failure to file timely

objections to the findings and recommendations set forth in this report may waive their right of

appeal from an order of the District Court that adopts such findings and recommendation. See

Thomas v. Arn, 474 U.S. 140 (1985).
                                                                          2019.08.22
                                                                          16:39:16 -04'00'
Dated: August 22, 2019
                                               ROBIN M. MERIWEATHER
                                               UNITED STATES MAGISTRATE JUDGE




                                                 10
